Per Curiam.

Respondent, who was admitted to the Bar in the First Department in 1937, converted two unrelated escrow funds of former clients. On December 6, 1951, respondent was advised in writing by the Committee on Grievances that it disapproved of his personal use of escrow funds and the issuance of worthless checks. On March 2, 1966, respondent was admonished by petitioner’s Committee on Grievances for engaging in a course of conduct of issuing 147 worthless checks. Despite the warning and admonition respondent subsequent to March, 1966 issued many worthless checks.
*165The Referee’s report of respondent’s guilt on each of the charges of professional misconduct is amply established by the evidence and is confirmed. The respondent should be disbarred. (See Matter of Berkson, 282 App..Div. 265.)
Botein, P. J., Eager, Capozzoli, Rabin and McNally, JJ., concur.
Respondent disbarred effective July 18,1968.